Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Claims 6, 13, and 19 are cancelled. 
Claims 1, 7-8, 14-15, and 20 have been amended.
Claims 1-5, 7-12, 14-18, and 20 currently pending.

Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  However, the claimed subject matter, not the specification, is the measure of the invention. 

Response to Arguments/Remarks
Applicant remarks/arguments of pages 8-10 citing “Applicant wishes to thank Examiner Augustin for the interview conducted on July 11, 2022…….During the interview, a proposed amended independent claim 1 was discussed. The Examiner agreed that the proposed amended independent claim 1 overcame the cited references of the 35 U.S.C. 103 rejection. In view of the interview between Applicant and the Examiner, Applicant has amended independent claim 1 to include language detailing interrupting the user upon determining that the deviation rises above a predefined threshold. More specifically, Applicant has amended independent claim 1 to include language reading: determining whether a deviation in the performance of the task by the user as compared to the task sequence rises above a predefined threshold by interpreting the task performance data received from the at least one monitoring device using the Al voice response system: interrupting the user upon determining that the deviation rises above the predefined threshold, wherein the predefined threshold is established by training the Al voice response system to determine an acceptable level of deviation from the task sequence; and receiving user feedback. On page 36 of the Office Action, the Examiner states that paragraphs [0046-0048] of Spata discloses the predefined threshold as claimed by Applicant. However, the determining of correctness or incorrectness disclosed by Spata is clearly distinguishable from the predefined threshold established by training the Al voice response system to determine an acceptable level of deviation from the task sequence as disclosed by Applicant. Furthermore, Examiner agreed that the predefined threshold disclosed in amended independent claim 1 was not disclosed, suggested, or rendered predictable by Spata. Thus, the Spata reference fails to disclose, suggest, or render predictable Applicant's claims, as amended. The Kwatra and Jorasch references fail to remedy the deficiencies of Spata. Therefore, for at least the above reasons, independent claim 1 is patentable over Spata, Page Kwatra, and Jorasch. For similar reasons, independent claims 8 and 15 are patentable over Spata, Kwatra, and Jorasch. Reconsideration and withdrawal of the rejection is, therefore, respectfully requested” have been considered, however, they are not persuasive. Please refer to the below rejection.
   The Examiner respectfully disagrees with the above assertions that in some ways confirmed the alleged amendments overcome the prior arts of Spata, Kwatra, and Jorasch. Clearly in the filed Examiner’s Interview Summary of 07/19/2022, the Examiner stated the specifics of the “deviation in the performance of the task by the user as compared to the task sequence rises above a predefined threshold and the predefined threshold is established by training the Al voice response system to determine an acceptable level of deviation from the task sequence” appeared silent at the time for the prior arts of record, and appeared to have overcome the arts, but further search and/or consideration would be required to fully go over all the disclosure of the prior arts, the Examiner went on to request from the Attorney of what constitutes an acceptable level of deviation as it was not clear. The Examiner after conducting an extensive search of the art of Jorasch on 08/03/2022, called the Attorney as promised to discuss the current readings of the art, Attorney was unavailable, left message, but no response provided.
 Secondly, given the broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, a deviation in the performance of a  task by the user as compared to the task sequence is interpreted as a deviation such as skipping a step of an instruction, wrongly executing a task, or taking longer than normal to execute a task or step in a case a task sequence includes a certain allowable allotted time to complete said task. Similarly in para. 0215 of  teaches the trained processor 4055 to accept a performance deviation if a button is pressed otherwise if detecting deviation in performance of the task sequence to stop and interrupt the user, upon determining that the deviation rises above a predefined threshold comprising number of missed ingredients or steps, to provide feedbacks and demand in a case the user to review the missed steps, para. 0217 further implies the system trained to recognize an acceptable performance deviation of a player in regards to taking a long delay between or before shooting each ball, in a case the deviation reaches a too long delay before shooting to provide feedback when a task sequence in regards to the delay rises above a predefined threshold. Para 0218 is similar to para. 0218 in the sense of allowable deviation based on allotted time as compared a deviation which rises above a predetermined threshold, to give feedbacks, interrupt the user and the like. Please refer to the below action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4,  8-11, and 15-17 rejected under 35 U.S.C. 103 as being unpatentable and obvious over Spata (US 2022/0076661, previously cited) in view of Jorasch et al. (US 2021/0399911, previously cited).

    Regarding claim 1, Spata teaches a method for task monitoring (para. 0027-0030 of Spata teaches a voice processing system 100 used as a voice processing monitoring task system for training the voice system 120, said system as noted further in para. 0045 provides a system and method for training artificial intelligence engines for voice processing systems), 
the method comprising: 
training an AI voice response system based on task performance data (training the AI voice response system of para. 0046 with collected training data of para. 0027-0030, 0039, the system further may use realtime monitored data of further para. 0047-0048 for further training said AI voice response system based on task performance data);
 wherein the task performance data originates from at least one monitoring device (said task performance data in a case of para. 0027-0030, 0039 may obviously be originated from at least one monitoring device 100); 
 monitoring a performance of the task (para. 0027-0030, and 0046-0048); 
wherein the performance of the task is monitored utilizing the at least one monitoring device (para. 0027-0030 further teaches a voice processing system 100 used as a voice processing monitoring task system for training the voice system 120 and monitoring performance of the task by at least device 120).
    However, Spata is silent regarding receiving a request for instructions to complete a task from a user; monitoring a performance of the task specifically by the user, wherein the performance of the task by the user is monitored utilizing the at least one monitoring device; and determining differences between the performance of the task by the user and a task sequence; determining whether a deviation in the performance of the task by the user as compared to the task sequence rises above a predefined threshold by interpreting the task performance data received from the at least one monitoring device using the Al voice response system; interrupting the user upon determining that the deviation rises above the predefined threshold; wherein the predefined threshold is established by training the Al voice response system to determine an acceptable level of deviation from the task sequence; and receiving user feedback.
    Jorasch teaches in at least para. 0215-0218 monitoring device 4055 along with camera system 4022 collectively monitoring performance of a user, said monitored tasks performances as cited in at least para. 1733 maybe used “to train an AI module to provide recommendations to individuals about how to make progress toward their goals”, the user of further para. 0215 and 0216 request a recipe or checklist for instructions to complete a task from a user, monitoring device 4055 along with camera system 4022 collectively monitoring a performance of the task by the user, wherein said performance of the task by the user is monitored utilizing the at least said one monitoring device 4055 along with camera system 4022 and monitoring tasks performances in at least para. 0217-0218 and interpreting whether the performance deviates from an accepted deviation of completing the task under a certain time or 15 seconds, in a case it deviates past 15 seconds and reaches a 30 seconds threshold, the system determining a deviation in the performance of the task by the user as compared to the task sequence rises above a predefined threshold from performance data received from the at least one monitoring device using said Al voice response system; further in para. 0218 stopping the tasks performances and provide guidance to the user, the system as implied in at least para. 0218 is trained to obviously understand any performed work deviation as implied within or under 30 seconds may obviously be interpreted or understood as  acceptable level of deviation from the task sequence. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Spata in view of Jorasch  to include wherein receiving said request for instructions to complete a task from a user; monitoring a performance of the task specifically by the user, wherein the performance of the task by the user is monitored utilizing the at least one monitoring device; wherein said predefined threshold established by training the Al voice response system to determine an acceptable level of deviation from the task sequence and said determining, said interrupting, and receiving said user feedback, as discussed above, as Spata in view of Jorasch are in the same field of endeavor of employing a method for task monitoring by a monitoring device utilizing realtime collected performance data, performance instruction data for ascertaining whether a device or user performs according to established predetermined performance criterias or thresholds, Jorasch complements Spata in the sense that the system of Jorasch specifically monitors a user performing the tasks instead of the device of Spata, the monitoring device of Jorasch retrieves set of instructions from a database, and follow along with the user performed tasks sequences to quickly detect if the user deviates, skips or missed a step or tasks sequence to interrupt the performed process, modify the tasks sequences, make the user repeat the steps or re-train said user, which when applied to the AI voice response system of Spata facilitates better user feedbacks which also maybe used to better train the AI voice response system into the monitoring of future performance data by a user or the like, and the responding to user requests, according to further known means and methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

   Regarding claim 2 (according to claim 1), Spata further teaches wherein the AI voice response system receives task performance data from the at least one monitoring device in real time (the system further para. 0047-0048 may use realtime monitored data further indicating said AI voice response system receives said task performance data from the at least one monitoring device in real time for further training said AI voice response system based on task performance data).

    Regarding claim 3 (according to claim 1), Spata is silent wherein receiving the request for instructions to complete the task from the user further comprises: 
processing the request for instructions to complete the task;
searching a knowledge corpus; and 
generating the task sequence, 
wherein the task sequence is a series of steps the user is to perform in order to complete the task.
     Jorasch further teaches the processing of user requested recipe or checklist instructions in para. 0215-0218 for instructions to complete the task, by searching a database 4057 comprising said knowledge corpus for user requested instructions data; and generating and providing to the user of para. 0215-0218 the task sequences comprising a series of steps the user is to perform in order to complete the task. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Spata in view of Jorasch  to include wherein receiving said request for instructions to complete the task from the user further comprises: processing the request for instructions to complete the task; searching a knowledge corpus; and generating the task sequence, wherein the task sequence is a series of steps the user is to perform in order to complete the task, as discussed above, as Spata in view of Jorasch are in the same field of endeavor of employing a method for task monitoring by a monitoring device utilizing realtime collected performance data, performance instruction data for ascertaining whether a device or user performs according to established predetermined performance criterias or thresholds, Jorasch complements Spata in the sense that the system of Jorasch specifically monitors a user performing the tasks instead of the device of Spata by retrieving set of instructions from a database, and follow along with the user performed tasks sequences to quickly detect if the user deviates, skips or missed a step or tasks sequence to interrupt the performed process, modify the tasks sequences, make the user repeat the steps or re-train said user, which when applied to the AI voice response system of Spata facilitates better user feedbacks which also maybe used to better train the AI voice response system into the monitoring of future performance data by a user or the like, and the responding to user requests, according to further known means and methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

    Regarding claim 4 (according to claim 3), Spata further teaches wherein the task sequence correlates to an analyzed video (using in at least para. 0028 a camera to capture requested tasks of further para. 0032 such as voice commands “navigate to settings” wherein responses to requests and response time to task sequences of further para. 0046 correlates to obviously at least an analyzed video of para. 0028).

   Regarding claim 8, Spata teaches a computer system for task monitoring (para. 0027-0030 of Spata teaches a voice processing system 100 comprising said computer system including a voice processing monitoring task system for training the voice system 120, said system as noted further in para. 0045 provides a system and method for training artificial intelligence engines for voice processing systems),  comprising:
one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage medium, and program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories (at least para. 0011 further teaches said one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage medium, and program instructions stored on at least one of the one or more tangible storage medium), 
wherein the computer system is capable of performing a method comprising:
training an AI voice response system based on task performance data (training the AI voice response system of para. 0046 with collected training data of para. 0027-0030, 0039, the system further may use realtime monitored data of further para. 0047-0048 for further training said AI voice response system based on task performance data);
 wherein the task performance data originates from at least one monitoring device (said task performance data in a case of para. 0027-0030, 0039 may obviously be originated from at least one monitoring device 100); 
 monitoring a performance of the task (para. 0027-0030, and 0046-0048); 
wherein the performance of the task is monitored utilizing the at least one monitoring device (para. 0027-0030 further teaches a voice processing system 100 used as a voice processing monitoring task system for training the voice system 120 and monitoring performance of the task by at least device 120).
    However, Spata is silent regarding receiving a request for instructions to complete a task from a user; monitoring a performance of the task specifically by the user, wherein the performance of the task by the user is monitored utilizing the at least one monitoring device; and determining differences between the performance of the task by the user and a task sequence; Determining whether a deviation in the performance of the task by the user as compared to the task sequence rises above a predefined threshold by interpreting the task performance data received from the at least one monitoring device using the Al voice response system; interrupting the user upon determining that the deviation rises above the predefined threshold; wherein the predefined threshold is established by training the Al voice response system to determine an acceptable level of deviation from the task sequence; and receiving user feedback.
    Jorasch teaches in at least para. 0215-0218 monitoring device 4055 along with camera system 4022 collectively monitoring performance of a user, said monitored tasks performances as cited in at least para. 1733 maybe used “to train an AI module to provide recommendations to individuals about how to make progress toward their goals”, the user of further para. 0215 and 0216 request a recipe or checklist for instructions to complete a task from a user, monitoring device 4055 along with camera system 4022 collectively monitoring a performance of the task by the user, wherein said performance of the task by the user is monitored utilizing the at least said one monitoring device 4055 along with camera system 4022 and monitoring tasks performances in at least para. 0217-0218 and interpreting whether the performance deviates from an accepted deviation of completing the task under a certain time or 15 seconds, in a case it deviates past 15 seconds and reaches a 30 seconds threshold, the system determining a deviation in the performance of the task by the user as compared to the task sequence rises above a predefined threshold from performance data received from the at least one monitoring device using said Al voice response system; further in para. 0218 stopping the tasks performances and provide guidance to the user, the system as implied in at least para. 0218 is trained to obviously understand any performed work deviation as implied within or under 30 seconds may obviously be interpreted or understood as  acceptable level of deviation from the task sequence. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Spata in view of Jorasch  to include wherein receiving said request for instructions to complete a task from a user; monitoring a performance of the task specifically by the user, wherein the performance of the task by the user is monitored utilizing the at least one monitoring device; wherein said predefined threshold established by training the Al voice response system to determine an acceptable level of deviation from the task sequence and said determining, said interrupting, and receiving said user feedback, as discussed above, as Spata in view of Jorasch are in the same field of endeavor of employing a method for task monitoring by a monitoring device utilizing realtime collected performance data, performance instruction data for ascertaining whether a device or user performs according to established predetermined performance criterias or thresholds, Jorasch complements Spata in the sense that the system of Jorasch specifically monitors a user performing the tasks instead of the device of Spata, the monitoring device of Jorasch retrieves set of instructions from a database, and follow along with the user performed tasks sequences to quickly detect if the user deviates, skips or missed a step or tasks sequence to interrupt the performed process, modify the tasks sequences, make the user repeat the steps or re-train said user, which when applied to the AI voice response system of Spata facilitates better user feedbacks which also maybe used to better train the AI voice response system into the monitoring of future performance data by a user or the like, and the responding to user requests, according to further known means and methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

   Regarding claim 9 (according to claim 8), Spata further teaches wherein the AI voice response system receives task performance data from the at least one monitoring device in real time (the system further para. 0047-0048 may use realtime monitored data further indicating said AI voice response system receives said task performance data from the at least one monitoring device in real time for further training said AI voice response system based on task performance data).

    Regarding claim 10 (according to claim 8), Spata is silent wherein receiving the request for instructions to complete the task from the user further comprises:
processing the request for instructions to complete the task; 
searching a knowledge corpus; and generating the task sequence, 
wherein the task sequence is a series of steps the user is to perform in order to complete the task.
     Jorasch further teaches the processing of user requested recipe or checklist instructions in para. 0215-0218 for instructions to complete the task, by searching a database 4057 comprising said knowledge corpus for user requested instructions data; and generating and providing to the user of para. 0215-0218 the task sequences comprising a series of steps the user is to perform in order to complete the task. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Spata in view of Jorasch  to include wherein receiving said request for instructions to complete the task from the user further comprises: processing the request for instructions to complete the task; searching a knowledge corpus; and generating the task sequence, wherein the task sequence is a series of steps the user is to perform in order to complete the task, as discussed above, as Spata in view of Jorasch are in the same field of endeavor of employing a method for task monitoring by a monitoring device utilizing realtime collected performance data, performance instruction data for ascertaining whether a device or user performs according to established predetermined performance criterias or thresholds, Jorasch complements Spata in the sense that the system of Jorasch specifically monitors a user performing the tasks instead of the device of Spata by retrieving set of instructions from a database, and follow along with the user performed tasks sequences to quickly detect if the user deviates, skips or missed a step or tasks sequence to interrupt the performed process, modify the tasks sequences, make the user repeat the steps or re-train said user, which when applied to the AI voice response system of Spata facilitates better user feedbacks which also maybe used to better train the AI voice response system into the monitoring of future performance data by a user or the like, and the responding to user requests, according to further known means and methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

    Regarding claim 11 (according to claim 10), Spata further teaches wherein the task sequence correlates to an analyzed video (using in at least para. 0028 a camera to capture requested tasks of further para. 0032 such as voice commands “navigate to settings” wherein responses to requests and response time to task sequences of further para. 0046 correlates to obviously at least an analyzed video of para. 0028).

     Regarding claim 15, Spata teaches in at least para. 0011 a computer program product for task monitoring (said computer product further in para. 0027-0030 causes a voice processing system 100 comprising a voice processing monitoring task system for training the voice system 120, said system as noted further in para. 0045 provides a system and method for training artificial intelligence engines for voice processing systems), comprising: 
one or more non-transitory computer-readable storage media and program instructions stored on at least one of the one or more tangible storage media (para. 0011), 
the program instructions executable by a processor to cause the processor to perform a method (para. 0011) comprising:
training an AI voice response system based on task performance data (training the AI voice response system of para. 0046 with collected training data of para. 0027-0030, 0039, the system further may use realtime monitored data of further para. 0047-0048 for further training said AI voice response system based on task performance data);
 wherein the task performance data originates from at least one monitoring device (said task performance data in a case of para. 0027-0030, 0039 may obviously be originated from at least one monitoring device 100); 
 monitoring a performance of the task (para. 0027-0030, and 0046-0048); 
wherein the performance of the task is monitored utilizing the at least one monitoring device (para. 0027-0030 further teaches a voice processing system 100 used as a voice processing monitoring task system for training the voice system 120 and monitoring performance of the task by at least device 120).
    However, Spata is silent regarding receiving a request for instructions to complete a task from a user; monitoring a performance of the task specifically by the user, wherein the performance of the task by the user is monitored utilizing the at least one monitoring device; and determining differences between the performance of the task by the user and a task sequence; determining whether a deviation in the performance of the task by the user as compared to the task sequence rises above a predefined threshold by interpreting the task performance data received from the at least one monitoring device using the Al voice response system; interrupting the user upon determining that the deviation rises above the predefined threshold; wherein the predefined threshold is established by training the Al voice response system to determine an acceptable level of deviation from the task sequence; and receiving user feedback.
        Jorasch teaches in at least para. 0215-0218 monitoring device 4055 along with camera system 4022 collectively monitoring performance of a user, said monitored tasks performances as cited in at least para. 1733 maybe used “to train an AI module to provide recommendations to individuals about how to make progress toward their goals”, the user of further para. 0215 and 0216 request a recipe or checklist for instructions to complete a task from a user, monitoring device 4055 along with camera system 4022 collectively monitoring a performance of the task by the user, wherein said performance of the task by the user is monitored utilizing the at least said one monitoring device 4055 along with camera system 4022 and monitoring tasks performances in at least para. 0217-0218 and interpreting whether the performance deviates from an accepted deviation of completing the task under a certain time or 15 seconds, in a case it deviates past 15 seconds and reaches a 30 seconds threshold, the system determining a deviation in the performance of the task by the user as compared to the task sequence rises above a predefined threshold from performance data received from the at least one monitoring device using said Al voice response system; further in para. 0218 stopping the tasks performances and provide guidance to the user, the system as implied in at least para. 0218 is trained to obviously understand any performed work deviation as implied within or under 30 seconds may obviously be interpreted or understood as  acceptable level of deviation from the task sequence. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Spata in view of Jorasch  to include wherein receiving said request for instructions to complete a task from a user; monitoring a performance of the task specifically by the user, wherein the performance of the task by the user is monitored utilizing the at least one monitoring device; wherein said predefined threshold established by training the Al voice response system to determine an acceptable level of deviation from the task sequence and said determining, said interrupting, and receiving said user feedback, as discussed above, as Spata in view of Jorasch are in the same field of endeavor of employing a method for task monitoring by a monitoring device utilizing realtime collected performance data, performance instruction data for ascertaining whether a device or user performs according to established predetermined performance criterias or thresholds, Jorasch complements Spata in the sense that the system of Jorasch specifically monitors a user performing the tasks instead of the device of Spata, the monitoring device of Jorasch retrieves set of instructions from a database, and follow along with the user performed tasks sequences to quickly detect if the user deviates, skips or missed a step or tasks sequence to interrupt the performed process, modify the tasks sequences, make the user repeat the steps or re-train said user, which when applied to the AI voice response system of Spata facilitates better user feedbacks which also maybe used to better train the AI voice response system into the monitoring of future performance data by a user or the like, and the responding to user requests, according to further known means and methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

   Regarding claim 16 (according to claim 15) Spata further teaches wherein the AI voice response system receives task performance data from the at least one monitoring device in real time (the system further para. 0047-0048 may use realtime monitored data further indicating said AI voice response system receives said task performance data from the at least one monitoring device in real time for further training said AI voice response system based on task performance data).

    Regarding claim 17 (according to claim 15), Spata is silent wherein receiving the request for instructions to complete the task from the user further comprises: processing the request for instructions to complete the task; searching a knowledge corpus; and generating the task sequence, wherein the task sequence is a series of steps the user is to perform in order to complete the task.
     Jorasch further teaches the processing of user requested recipe or checklist instructions in para. 0215-0218 for instructions to complete the task, by searching a database 4057 comprising said knowledge corpus for user requested instructions data; and generating and providing to the user of para. 0215-0218 the task sequences comprising a series of steps the user is to perform in order to complete the task. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Spata in view of Jorasch  to include wherein receiving said request for instructions to complete the task from the user further comprises: processing the request for instructions to complete the task;
searching a knowledge corpus; and generating the task sequence, wherein the task sequence is a series of steps the user is to perform in order to complete the task, as discussed above, as Spata in view of Jorasch are in the same field of endeavor of employing a method for task monitoring by a monitoring device utilizing realtime collected performance data, performance instruction data for ascertaining whether a device or user performs according to established predetermined performance criterias or thresholds, Jorasch complements Spata in the sense that the system of Jorasch specifically monitors a user performing the tasks instead of the device of Spata by retrieving set of instructions from a database, and follow along with the user performed tasks sequences to quickly detect if the user deviates, skips or missed a step or tasks sequence to interrupt the performed process, modify the tasks sequences, make the user repeat the steps or re-train said user, which when applied to the AI voice response system of Spata facilitates better user feedbacks which also maybe used to better train the AI voice response system into the monitoring of future performance data by a user or the like, and the responding to user requests, according to further known means and methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

Claims 5, 12, and 18 rejected under 35 U.S.C. 103 as being unpatentable and obvious over Spata in view of Jorasch, and further in view of the Description of the Background Art  (DBA).

    Regarding claim 5 (according to claim 1), Spata is silent regarding wherein monitoring the performance of the task by the user further comprises: 
utilizing a voice trigger command, no more than once to awaken the AI voice response system; and monitoring the task sequence until the task is complete.
   Jorasch further teaches in at least para. 0215-0128 monitoring the task sequence until the task is complete. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Spata in view of Jorasch  to include monitoring said performance of the task by the user further comprises: monitoring the task sequence until the task is complete, as discussed above, as Spata in view of Jorasch are in the same field of endeavor of employing a method for task monitoring by a monitoring device utilizing realtime collected performance data, performance instruction data for ascertaining whether a device or user performs according to established predetermined performance criterias or thresholds, Jorasch complements Spata in the sense that the system of Jorasch specifically monitors a user performing the tasks instead of the device of Spata by retrieving set of instructions from a database, and follow along user performed tasks sequences by monitoring said task sequence until the task is complete, so as to detect at least deviations in the performed tasks, or user skips or missed a step or tasks sequence to interrupt the performed process, modify the tasks sequences, make the user repeat the steps or re-train said user, which when applied to the AI voice response system of Spata facilitates better user feedbacks which also maybe used to better train the AI voice response system into the monitoring of future performance data by a user or the like, and the responding to user requests, according to further known means and methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).
    However, Spata in view of Jorasch are silent regarding utilizing said voice trigger command, no more than once to awaken the AI voice response system.
   DBA discloses in the specification, para. 0002-0003, an AI voice response system utilizing a voice trigger command for an implied task sequence which obviously in a case, and as understood by those skill in the art, no more than once in a case of not being extensive, to awaken the AI voice response system. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Spata in view of Jorasch, and further in view of DBA to include utilizing said voice trigger command, no more than once to awaken the AI voice response system, as discussed above, as Spata in view of Jorasch utilizing said voice trigger command, no more than once to awaken the AI voice response system are in the same field of endeavor of employing a method for task monitoring by a monitoring device utilizing realtime collected performance data, performance sequence data for ascertaining whether a device or user performs according to established predetermined performance criterias or thresholds, DBA complements Spata in view of Jorasch in the sense that the system the device being monitored or that of the monitoring device stays awake throughout the tasks performances, where extensive user voice trigger commands, are not necessary to awaken the AI voice response system whereby a user convenience is optimized, according to further known means and methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).


    Regarding claim 12 (according to claim 8), Spata is silent regarding wherein monitoring the performance of the task by the user further comprises: 
utilizing a voice trigger command, no more than once to awaken the AI voice response system; and monitoring the task sequence until the task is complete.
   Jorasch further teaches in at least para. 0215-0128 monitoring the task sequence until the task is complete. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Spata in view of Jorasch  to include monitoring said performance of the task by the user further comprises: monitoring the task sequence until the task is complete, as discussed above, as Spata in view of Jorasch are in the same field of endeavor of employing a method for task monitoring by a monitoring device utilizing realtime collected performance data, performance instruction data for ascertaining whether a device or user performs according to established predetermined performance criterias or thresholds, Jorasch complements Spata in the sense that the system of Jorasch specifically monitors a user performing the tasks instead of the device of Spata by retrieving set of instructions from a database, and follow along user performed tasks sequences by monitoring said task sequence until the task is complete, so as to detect at least deviations in the performed tasks, or user skips or missed a step or tasks sequence to interrupt the performed process, modify the tasks sequences, make the user repeat the steps or re-train said user, which when applied to the AI voice response system of Spata facilitates better user feedbacks which also maybe used to better train the AI voice response system into the monitoring of future performance data by a user or the like, and the responding to user requests, according to further known means and methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).
   However, Spata in view of Jorasch are silent regarding utilizing said voice trigger command, no more than once to awaken the AI voice response system.
   DBA discloses in the specification, para. 0002-0003, an AI voice response system utilizing a voice trigger command for an implied task sequence which obviously in a case, and as understood by those skill in the art, no more than once in a case of not being extensive, to awaken the AI voice response system. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Spata in view of Jorasch, and further in view of DBA to include utilizing said voice trigger command, no more than once to awaken the AI voice response system, as discussed above, as Spata in view of Jorasch utilizing said voice trigger command, no more than once to awaken the AI voice response system are in the same field of endeavor of employing a method for task monitoring by a monitoring device utilizing realtime collected performance data, performance sequence data for ascertaining whether a device or user performs according to established predetermined performance criterias or thresholds, DBA complements Spata in view of Jorasch in the sense that the system the device being monitored or that of the monitoring device stays awake throughout the tasks performances, where extensive user voice trigger commands, are not necessary to awaken the AI voice response system whereby a user convenience is optimized, according to further known means and methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

    Regarding claim 18 (according to claim 15), Spata is silent regarding wherein monitoring the performance of the task by the user further comprises: utilizing a voice trigger command, no more than once to awaken the AI voice response system; and monitoring the task sequence until the task is complete.
     Jorasch further teaches in at least para. 0215-0128 monitoring the task sequence until the task is complete. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Spata in view of Jorasch  to include monitoring said performance of the task by the user further comprises: monitoring the task sequence until the task is complete, as discussed above, as Spata in view of Jorasch are in the same field of endeavor of employing a method for task monitoring by a monitoring device utilizing realtime collected performance data, performance instruction data for ascertaining whether a device or user performs according to established predetermined performance criterias or thresholds, Jorasch complements Spata in the sense that the system of Jorasch specifically monitors a user performing the tasks instead of the device of Spata by retrieving set of instructions from a database, and follow along user performed tasks sequences by monitoring said task sequence until the task is complete, so as to detect at least deviations in the performed tasks, or user skips or missed a step or tasks sequence to interrupt the performed process, modify the tasks sequences, make the user repeat the steps or re-train said user, which when applied to the AI voice response system of Spata facilitates better user feedbacks which also maybe used to better train the AI voice response system into the monitoring of future performance data by a user or the like, and the responding to user requests, according to further known means and methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).
   However, Spata in view of Jorasch are silent regarding utilizing said voice trigger command, no more than once to awaken the AI voice response system.
   DBA discloses in the specification, para. 0002-0003, an AI voice response system utilizing a voice trigger command for an implied task sequence which obviously in a case, and as understood by those skill in the art, no more than once in a case of not being extensive, to awaken the AI voice response system. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Spata in view of Jorasch, and further in view of DBA to include utilizing said voice trigger command, no more than once to awaken the AI voice response system, as discussed above, as Spata in view of Jorasch utilizing said voice trigger command, no more than once to awaken the AI voice response system are in the same field of endeavor of employing a method for task monitoring by a monitoring device utilizing realtime collected performance data, performance sequence data for ascertaining whether a device or user performs according to established predetermined performance criterias or thresholds, DBA complements Spata in view of Jorasch in the sense that the system the device being monitored or that of the monitoring device stays awake throughout the tasks performances, where extensive user voice trigger commands, are not necessary to awaken the AI voice response system whereby a user convenience is optimized, according to further known means and methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).


Claim Standings
Claims 7, 14, and 20 remained objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if properly incorporated into their respective independent claims including all of the limitations of the incorporated base claim. The prior arts do not appear to teach:
7. The method of claim 6, further comprising: generating a response to the user feedback, wherein generating the response involves modifying the task sequence; 
storing a modified task sequence, wherein the modified task sequence is based on the user feedback; and retraining the AI voice response system based on the modified task sequence.
14. The computer system of claim 13, further comprising: generating a response to the user feedback, wherein generating the response involves modifying the task sequence; storing a modified task sequence, wherein the modified task sequence is based on the user feedback; and retraining the AI voice response system based on the modified task sequence.
20. The computer program product of claim 19, further comprising: generating a response to the user feedback, wherein generating the response involves modifying the task sequence; storing a modified task sequence, wherein the modified task sequence is based on the user feedback; and retraining the AI voice response system based on the modified task sequence.

Conclusion
      Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone number is (571)270-3384.  The examiner can normally be reached on 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        08/10/2022